UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6513


CARL EDWARD WILEY,

                Plaintiff - Appellant,

          v.

BUNCOMBE COUNTY; VAN DUNCAN, Individually       and official
capacities and Buncombe County Detention        Facility; K.
HANSEN, Individually and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:10-cv-00181-RJC)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Edward Wiley, Appellant Pro Se.    Curtis William Euler,
BUNCOMBE COUNTY ATTORNEY’S OFFICE, Asheville, North Carolina;
David John Adinolfi, II, Special Deputy Attorney General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carl Edward Wiley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have   reviewed   the     record      and     find    no   reversible    error.

Accordingly, we deny Wiley’s motion for appointment of counsel

and his motion for application for appearance of counsel form,

bar admission, and ECF registration form, and affirm for the

reasons stated by the district court.                Wiley v. Buncombe Cnty.,

No. 1:10-cv-00181-RJC (W.D.N.C. Mar. 2, 2012).                 We dispense with

oral   argument   because      the    facts    and    legal    contentions    are

adequately    presented   in    the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2